                         IN THE UNITED STATES DI STRICT COURT
                     FOR THE EASTERN DI STRICT OF N ORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5: 19-cv-29 9-BO


SYLVIA RESE DEZ,                                 )
                                                 )
                 Pl aintiff,                     )
                                                 )
        V.                                       )                        O RD ER
                                                 )
C. R. BARD , INC. and BECTON                     )
DICKINS ON , INC .,                              )
                                                 )
                 Defendants.                     )




        This matter is before the Court on defendan ts' motion to dismiss [DE 13]. For the reasons

discussed below, the motion [DE 13] is GRANTED IN PART and DENIED IN PART.

                                            BACKGROUND

        Plai ntiff brings thi s action to recover for inj uries suffered fro m the Bard Aj ust, a

polypropy lene pelvic mesh product that was impl anted in her in September 2011. Though never

part of the multidi stri ct litigati on in the Southern Di strict of West Virginia, this case is simil ar to

thousands of other cases brought against Bard and other medi cal device compan ies co ncerning

transvag inal surgical mesh.

        Plainti ff brings claims in negligence, stri ct liabil ity, breach of express warranty, breach of

impli ed warranty, and fo r punitive damages. Defendants fi led the instant motion pursuant to

Federal Rule of Civil Procedure 12(b)(6) to dismiss all but plaintiff's claim for negligent design.

Pl aintiff has vo luntari ly dismi ssed her claims based in strict liability and her puniti ve damages




             Case 5:19-cv-00299-BO Document 22 Filed 04/20/20 Page 1 of 4
claim to the extent it was alleged in the complaint as a separate cause of action. Defendants' motion

is full y briefed and is ripe for di sposition.

                                                  DISCUSSION

        " A motion fi led under Ru le 12(b)(6) challenges the legal sufficiency of a complaint. "

Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). To survive a Rule 12(b)(6) challenge,

plaintiffs complaint must articulate facts, that when taken as true, show plaintiff has stated a claim

for relief that is facially plausible. Id. at 193 (quotingAshcroftv. Iqb al, 556 U.S. 662, 678 (2009)).

Facial plausibi lity means that the facts pleaded "all ow[] the court to draw the reasonable inference

that the defendant is li ab le fo r the misconduct all eged," and mere recitals of the elements of a cause

of actio n supported by conclusory statements do not suffice. Iqb al, 556 U.S. at 678.

        Under North Caro lina' s choice-of-law rules, the substantive laws of North Carolina govern

this case because plaintiffs all eged injuries occurred in North Carolina. Martin Mar ietta

Materials, Inc. v. Bondhu, LLC, 24 1 N .C. App. 81 , 83 (20 15).

        Throughout their moti on to dismi ss, defendants advance arguments that the MDL court

repeatedly rejected in cases arising from          orth Carolina. Defend ants offer no justification as to

why this Court should depart fro m the approach taken by the MDL court.

Negligence- Failure to Warn

        Plaintiff has sufficiently alleged that defendants made misrepresentations to the medical

community and to her implanting surgeon , and that these misrepresentati ons were the proximate

cause of her injuries. Her negligent fail ure to warn claim is not barred by the learned intermediary

doctrine. See e.g., Justus v. Ethicon, In c., 2016 WL 74047 12, at *3 (S .D.W.Va. Dec. 21 , 2016) ;

Simmons v. Bos. Sci. Corp. , 20 15 WL 2 137145 , at *4 (S .D.W.Va. May 7, 20 15) ; In re Bos. Sci.

Corp., Pelvic Repair Sys. Prod. Liab. Litig., 20 15 WL 1509380, at *5 (S.D .W.Va. Apr. 1, 2015).



                                                       2

           Case 5:19-cv-00299-BO Document 22 Filed 04/20/20 Page 2 of 4
 egl igence- Manufacturing Defect

       Plaintiff's compl aint is devoid of all egations stating a plaus ible claim for negligent

manufacturing. Rather, plaintiff's complaint targets the design , the materials, and certain

propensities inherent in the Bard Ajust. These are allegations supporting a negligent design claim ,

not a negligent manufacturing claim . Simmons, 2015 WL 2 137145, at *5. Acco rdingly, plaintiff's

negligent manufacturing claim is dismissed .

Breach of Express Warranty

       Plainti ff has sufficiently alleged that defendants misrepresented to the medical and

healthcare community, including to her implanting surgeon, that the Bard Ajust was safe and

effective for treating stress urinary incontinence and pelvic organ prolapse. And as the MDL court

determined , plainti ff's breach of express warranty claim is not barred for lack of privity under

North Carolina law because plaintiff plausibly alleged that she relied on her surgeon's medical

judgment, which was formed by defendants ' express warranties. See, e.g., Justus, 2016 WL

7404712, at *5 (citing Alberti v. Manufactured Homes, Inc., 329     .C. 727, 736-3 7 (1991)); Felan

v. Bos. Sci. Cotp., 20 15 WL 2137 180, at *7 (S.D.W.Va. May 7, 2015) (same)); Brown v. Bos. Sci.

Corp. , 2015 WL 1956346, at *6 (S.D .W.Va . Apr. 29, 2015) (same).

Breach oflmplied Warranty

       Plaintiff has sufficiently all eged that defendants negli gently designed the Bard Ajust.

Accordingly, plaintiff has also sufficiently alleged that the product vio lated the imp lied warranty

of merchantabi li ty. See, e.g., Felan, 20 15 WL 2 137 180, at *6; Frankum v. Bos. Sci. Corp. , 20 15

WL 1956298, at *7 (S.D.W .Va. Apr. 29, 2015).




                                                 3

         Case 5:19-cv-00299-BO Document 22 Filed 04/20/20 Page 3 of 4
                                         CONCLUSION

       For the reasons discussed above, defendants ' motion [DE 13] is GRA TED IN PART and

DE IED IN PART. Plaintiffs claims based for strict liability, negligent manufacturing, and

punitive damages as a separate cause of action are DISMISSED. Plaintiffs claims for negligent

design , negligent fail ure to warn, breach of express wainnty, and breach of implied warranty wi ll

go forward.



       SO ORDERED, this        /   f   day of April , 2020.




                                              T RRENCE W. BOYLE
                                              CHIEF UNITED STATES DIST




                                                 4

          Case 5:19-cv-00299-BO Document 22 Filed 04/20/20 Page 4 of 4
